DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is sent in response to Applicant’s Communication received 07/01/2020 for application number 15/806,366.  Claims 1-4 and 6-15 are pending in the case.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8-10, 12 and 13 of Application No. 15/806,366 (hereinafter ‘366) are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable respectively over claims 17 and 19-23 of copending Application No. 15/689,038 (hereinafter ‘038).  
	Although the conflicting claims are not identical, they are not patentably distinct from each other because system claims 17 and 19-23 of ‘038 respectively teach method 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Beveridge et al. (US 2013/0290856 A1) in view of Dawson (US 5727155 A).
With respect to claim 1:
fig. 2, ¶ 24: “FIG. 2 illustrates in greater detail components of VDI system 100 having a VDI client 110 that enables a user to access a desktop 250 running on VM 157 over network 120. VDI client 110 executing on client machine 108 and communicating with a VDI host agent 200 running in VM 157 to exchange VDI data 212 and provide user access to remote desktop 250.”  Note that the displayed computer system in fig. 2 inherently possesses a processor and memory, in addition to the display components) and comprising:
capturing an image of one or more application user interfaces as displayed at the host computer system (¶ 9: “receiving, from the server device, a base image of the remote GUI and user interface (UI) metadata describing a GUI element in the remote GUI”; ¶ 29: “base GUI image 264 may be a graphical bitmap or framebuffer illustrating a portion of or an entirety of the display at desktop 250, similar to a screenshot of the remote desktop”); 
serializing data of each application user interface to provide a map of each window class and containers and/or control elements of the window class, wherein a container has attributes and child control elements (¶ 9: “receiving, from the server device, a base image of the remote GUI and user interface (UI) metadata describing a GUI element in the remote GUI”; ¶ 29-30: “base GUI image 264 may be a graphical bitmap or framebuffer illustrating a portion of or an entirety of the display at desktop 250… UI metadata 220 includes information provided by interface interaction API 208 that are descriptive of one or more UI elements of the user desktop on VM 157. Examples of UI elements that may be specified by UI metadata 220 include windows, buttons, menus, dialog or message boxes, lists, menu bars, scroll bars, title bars, status bars, size grips, toolbars, tree view controls, list view controls, dropdown lists, and input carets”); 
transmitting the captured image and the map to a remote computer system (¶ 9: “receiving, from the server device, a base image of the remote GUI and user interface (UI) metadata describing a GUI element in the remote GUI. The method further includes generating, at the client device, a native GUI element to be displayed on the touch screen according to the received UI metadata. The native GUI element corresponds to the GUI element in the remote GUI”); 
receiving a control element input instruction from the remote computer system for instructing an interaction with a control element for display in a context of the control element in the application user interface (claim 6: “receiving, at the client device, a touch input through the local GUI; and responsive to determining that the native GUI element has been manipulated through the received input, transmitting, to the server device, information indicating that the corresponding GUI element in the remote GUI has been manipulated at the client device”); and
enabling the control element input instruction to be entered into one of the one or more application user interfaces (First, claim 6 states when it comes to user input and user interactions by stating “receiving, at the client device, a touch input through the local GUI, and responsive to determining the native GUI element has been manipulated through the received input, transmitting, to the server device, information indicating that the corresponding GUI element in the remote GUI has been manipulated at the client device.”  Further stated in para [0034] that, “UI input events 230 include information indicating that the corresponding GUI elements at the remote desktop 250 on VM 157 have been manipulated at the client machine 108… UI input events 230 may indicate a selection of activation of, change of state in, or interaction with a corresponding UI element or option at remote desktop 250.”  See also the rest of para [0034].  Please also refer to para [0026] when it comes to a user directly using the VM and providing an input to allow the input received from the remote system to be entered.  Para [0026] states “VDI client 110 includes a user interface virtualization (UIV) client 202 configured to communicate with a corresponding UIV agent 204 running on VM 157 to translate between the “point-and-click” style user interface of the user desktop on VM 157 and the “touch-and-gesture” user interface of client machine 108. In one embodiment, UIV client 202 and UIV agent 204 exchange messaging in the form of UI input events 230 and UI metadata 220 which are translated into remote desktop input and native GUI elements, respectively, at the appropriate endpoints”).
Beveridge does not explicitly teach wherein the control element input instruction is based at least in part on an input received from a remote user of the remote computer system; and enabling the control element input instruction to be entered into one of the one or more application user interfaces based on a confirmation input from a host user of the host computer system.
Dawson teaches receiving a control element input instruction from the remote computer system for instructing an interaction with a control element for display in a col. 5, ll. 27-33: “Both host system 200 and remote system 220 share control of host system 200. However, the host and remote users only share control of one or more applications which the host user has selected to share. These shared applications are displayed within personal conferencing application display 212 on host system 200, and within the corresponding shared display 216 on remote system 220”; col. 8, ll. 15-55: “Alternatively, different access levels for each shared application could be implemented within host system 200. In this implementation, remote system 220 transmits inputs affecting any shared application to host system 200 so long as remote system 220 is given unlocked access to any one (or more) of the shared applications. Host system 200 then determines which application the modification is for and checks the access level for that application. Host system 200 makes this determination by, for example, receiving an identifier from remote system 220 indicating which application the modification is for. If the access level is unlocked, then the input is acted on by the host system. If the access level is locked, then the input is ignored and discarded”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Beveridge Dawson, col. 2, ll. 30-32).
With respect to claim 2:
Beveridge teaches wherein serializing data of each application user interface includes analyzing each window class in an active application user interface to identify the containers and/or control elements provided by the window class (¶ 9: “receiving, from the server device, a base image of the remote GUI and user interface (UI) metadata describing a GUI element in the remote GUI”; ¶ 29-30: “base GUI image 264 may be a graphical bitmap or framebuffer illustrating a portion of or an entirety of the display at desktop 250… UI metadata 220 includes information provided by interface interaction API 208 that are descriptive of one or more UI elements of the user desktop on VM 157. Examples of UI elements that may be specified by UI metadata 220 include windows, buttons, menus, dialog or message boxes, lists, menu bars, scroll bars, title bars, status bars, size grips, toolbars, tree view controls, list view controls, dropdown lists, and input carets”).
With respect to claim 3:
Beveridge teaches wherein providing the map includes a type, size and location of each window class and a type, size and location of each container and/or control element within a window class (¶ 9: “receiving, from the server device, a base image of the remote GUI and user interface (UI) metadata describing a GUI element in the remote GUI”; ¶ 29-30: “base GUI image 264 may be a graphical bitmap or framebuffer illustrating a portion of or an entirety of the display at desktop 250… UI metadata 220 includes information provided by interface interaction API 208 that are descriptive of one or more UI elements of the user desktop on VM 157. Examples of UI elements that may be specified by UI metadata 220 include windows, buttons, menus, dialog or message boxes, lists, menu bars, scroll bars, title bars, status bars, size grips, toolbars, tree view controls, list view controls, dropdown lists, and input carets”; see also at least ¶ 31-33).
With respect to claim 4:
Beveridge teaches wherein serializing data of each application user interface analyzes each level of window classes from the top-most level downwards in the display and records the level in the map (¶ 9: “receiving, from the server device, a base image of the remote GUI and user interface (UI) metadata describing a GUI element in the remote GUI”; ¶ 29-30: “base GUI image 264 may be a graphical bitmap or framebuffer illustrating a portion of or an entirety of the display at desktop 250… UI metadata 220 includes information provided by interface interaction API 208 that are descriptive of one or more UI elements of the user desktop on VM 157. Examples of UI elements that may be specified by UI metadata 220 include windows, buttons, menus, dialog or message boxes, lists, menu bars, scroll bars, title bars, status bars, size grips, toolbars, tree view controls, list view controls, dropdown lists, and input carets”).
With respect to claim 6:
Beveridge teaches wherein receiving the control element input instruction includes one or more of the group of: a control element type, a control element location, a control element identifier, and a remote user identifier(¶ 9: “receiving, from the server device, a base image of the remote GUI and user interface (UI) metadata describing a GUI element in the remote GUI. The method further includes generating, at the client device, a native GUI element to be displayed on the touch screen according to the received UI metadata. The native GUI element corresponds to the GUI element in the remote GUI”; claim 6: “receiving, at the client device, a touch input through the local GUI; and responsive to determining that the native GUI element has been manipulated through the received input, transmitting, to the server device, information indicating that the corresponding GUI element in the remote GUI has been manipulated at the client device”).
With respect to claim 7:
Beveridge teaches wherein display in a context of the control element in the application user interface includes displaying the control element input instruction adjacent or referencing graphically the control element(claim 6: “receiving, at the client device, a touch input through the local GUI; and responsive to determining that the native GUI element has been manipulated through the received input, transmitting, to the server device, information indicating that the corresponding GUI element in the remote GUI has been manipulated at the client device”).
With respect to claim 8:
Beveridge wherein receiving the control element input instruction from the remote computer system receives the control element input instruction with a returned original image and/or map to verify that the application user interface is still current and the instruction is applicable to the application user interface (¶ 33: “UIV client 202 is configured to construct and display a “native” UI element or widget having the same functionality and information as a corresponding UI element or widget on the remote desktop based on UI metadata 220 received from UIV agent 204. In one embodiment, UIV client 202 may generate a native, “touch-and-gesture”-style GUI element 262 that corresponds to “point-and-click”-style UI element 254 based on UI metadata 220 provided by interface interaction API 208”; ¶ 50: “UV client 504 may determine a UI input event 230 based on intermediate GUI elements 518 (similar to native GUI elements 262) on client GUI 512. For example, UIV client 504 may determine that the command text “File New” corresponds to intermediate GUI elements 518 (shown as a “File” menu, and a “New” menu-item) currently rendered in client GUI 512”).
With respect to claim 9:
Beveridge teaches including receiving a holding indication that the control element input instruction from the remote computer system is currently being input at the remote computer system (¶ 34: “UIV client 202 is further configured to capture user input on the constructed native GUI element 262 and transmit UI input events 230 to UIV agent 204 running in VM 157. In one embodiment, UIV client 202 is configured to generate UI input events 230 based on touch input 268 that represents interactions with the native GUI element 262. In one embodiment, UI input events 230 include information indicating that the corresponding GUI elements at the remote desktop 250 on VM 157 have been manipulated at the client machine 108. In some embodiments, UI input events 230 may indicate a selection of activation of, change of state in, or interaction with a corresponding UI element or option at remote desktop 250. In other embodiments, UI input events 230 may indicate execution or invocation of an operation or option corresponding to a UI element at remote desktop 250”).
With respect to claim 10:
Beveridge teaches a computer-implemented method for providing instructions during remote viewing of a user interface, the method carried out at an instructor computer system (fig. 2, ¶ 24: “FIG. 2 illustrates in greater detail components of VDI system 100 having a VDI client 110 that enables a user to access a desktop 250 running on VM 157 over network 120. VDI client 110 executing on client machine 108 and communicating with a VDI host agent 200 running in VM 157 to exchange VDI data 212 and provide user access to remote desktop 250.”  Note that the displayed computer system in fig. 2 inherently possesses a processor and memory, in addition to the display components) and comprising:
receiving an image of one or more application user interfaces as displayed at a host computer system (¶ 9: “receiving, from the server device, a base image of the remote GUI and user interface (UI) metadata describing a GUI element in the remote GUI”; ¶ 29: “base GUI image 264 may be a graphical bitmap or framebuffer illustrating a portion of or an entirety of the display at desktop 250, similar to a screenshot of the remote desktop”) and a map serializing the data of each application user interface including each window class and containers and/or control elements of the window class, wherein a container has attributes and child control elements (¶ 9: “receiving, from the server device, a base image of the remote GUI and user interface (UI) metadata describing a GUI element in the remote GUI”; ¶ 29-30: “base GUI image 264 may be a graphical bitmap or framebuffer illustrating a portion of or an entirety of the display at desktop 250… UI metadata 220 includes information provided by interface interaction API 208 that are descriptive of one or more UI elements of the user desktop on VM 157. Examples of UI elements that may be specified by UI metadata 220 include windows, buttons, menus, dialog or message boxes, lists, menu bars, scroll bars, title bars, status bars, size grips, toolbars, tree view controls, list view controls, dropdown lists, and input carets”); 
identifying a control element in the map by reference to the image; GB820160735US02 Page 41 of 44receiving input of a control element input instruction; transmitting the control element input instruction to the host computer system (¶ 9: “receiving, from the server device, a base image of the remote GUI and user interface (UI) metadata describing a GUI element in the remote GUI. The method further includes generating, at the client device, a native GUI element to be displayed on the touch screen according to the received UI metadata. The native GUI element corresponds to the GUI element in the remote GUI”; claim 6: “receiving, at the client device, a touch input through the local GUI; and responsive to determining that the native GUI element has been manipulated through the received input, transmitting, to the server device, information indicating that the corresponding GUI element in the remote GUI has been manipulated at the client device”); and 
transmitting a holding indication to the host computer system and any other remote computer systems, the holding indication indicating that a control element input instructing is currently being input at a remote computer system (First, claim 6 states when it comes to user input and user interactions by stating “receiving, at the client device, a touch input through the local GUI, and responsive to determining the native GUI element has been manipulated through the received input, transmitting, to the server device, information indicating that the corresponding GUI element in the remote GUI has been manipulated at the client device.”  Please also refer to para [0026] when it comes to a user directly using the VM and providing an input to allow the input received from the remote system to be entered.  Para [0026] states “VDI client 110 includes a user interface virtualization (UIV) client 202 configured to communicate with a corresponding UIV agent 204 running on VM 157 to translate between the “point-and-click” style user interface of the user desktop on VM 157 and the “touch-and-gesture” user interface of client machine 108. In one embodiment, UIV client 202 and UIV agent 204 exchange messaging in the form of UI input events 230 and UI metadata 220 which are translated into remote desktop input and native GUI elements, respectively, at the appropriate endpoints.”  Further stated in para [0034] that, “UI input events 230 include information indicating that the corresponding GUI elements at the remote desktop 250 on VM 157 have been manipulated at the client machine 108… UI input events 230 may indicate a selection of activation of, change of state in, or interaction with a corresponding UI element or option at remote desktop 250.”  See also the rest of para [0034]); and 
enabling the control element input instruction to be entered into one of the one or more application user interfaces (First, claim 6 states when it comes to user input and user interactions by stating “receiving, at the client device, a touch input through the local GUI, and responsive to determining the native GUI element has been manipulated through the received input, transmitting, to the server device, information indicating that the corresponding GUI element in the remote GUI has been manipulated at the client device.”  Further stated in para [0034] that, “UI input events 230 include information indicating that the corresponding GUI elements at the remote desktop 250 on VM 157 have been manipulated at the client machine 108… UI input events 230 may indicate a selection of activation of, change of state in, or interaction with a corresponding UI element or option at remote desktop 250.”  See also the rest of para [0034].  Please also refer to para [0026] when it comes to a user directly using the VM and providing an input to allow the input received from the remote system to be entered.  Para [0026] states “VDI client 110 includes a user interface virtualization (UIV) client 202 configured to communicate with a corresponding UIV agent 204 running on VM 157 to translate between the “point-and-click” style user interface of the user desktop on VM 157 and the “touch-and-gesture” user interface of client machine 108. In one embodiment, UIV client 202 and UIV agent 204 exchange messaging in the form of UI input events 230 and UI metadata 220 which are translated into remote desktop input and native GUI elements, respectively, at the appropriate endpoints”).
Beveridge does not explicitly teach receiving input of a control element input instruction from a remote user of the instructor computer system; and enabling the control element input instruction to be entered into one of the one or more application user interfaces based on a confirmation input from a host user of the host computer system.
col. 5, ll. 27-33: “Both host system 200 and remote system 220 share control of host system 200. However, the host and remote users only share control of one or more applications which the host user has selected to share. These shared applications are displayed within personal conferencing application display 212 on host system 200, and within the corresponding shared display 216 on remote system 220”; col. 8, ll. 43-55: “Alternatively, different access levels for each shared application could be implemented within host system 200. In this implementation, remote system 220 transmits inputs affecting any shared application to host system 200 so long as remote system 220 is given unlocked access to any one (or more) of the shared applications. Host system 200 then determines which application the modification is for and checks the access level for that application. Host system 200 makes this determination by, for example, receiving an identifier from remote system 220 indicating which application the modification is for. If the access level is unlocked, then the input is acted on by the host system. If the access level is locked, then the input is ignored and discarded”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Beveridge Dawson, col. 2, ll. 30-32).
With respect to claim 11:
Beveridge teaches wherein identifying a control element includes: selecting a point or area as a location in a received image; and referencing the map to identify the control element at the location (¶ 9: “receiving, from the server device, a base image of the remote GUI and user interface (UI) metadata describing a GUI element in the remote GUI. The method further includes generating, at the client device, a native GUI element to be displayed on the touch screen according to the received UI metadata. The native GUI element corresponds to the GUI element in the remote GUI”; claim 6: “receiving, at the client device, a touch input through the local GUI; and responsive to determining that the native GUI element has been manipulated through the received input, transmitting, to the server device, information indicating that the corresponding GUI element in the remote GUI has been manipulated at the client device”).
With respect to claim 12:
Beveridge teaches wherein the map includes multiple levels of window classes and identifying the control element in the map by reference to the image includes hit testing each level of window class (¶ 30: “Based on UI metadata 220, VDI client 110 may independently render GUI elements that display, behave, and are interacted with differently than corresponding UI elements on the user desktop on VM 157. As such, UI metadata 220 enables VDI client 110 to generate, render, and display native GUI elements that are most appropriate for the interface style and form factor of client machine 108 (e.g., touch screen). In one embodiment, information in the UI metadata 220 may be organized into a hierarchical or tree-like data structure having root elements and child elements corresponding to UI elements of a user desktop”).
With respect to claim 14:
Beveridge teaches wherein transmitting the control element input instruction to the host computer system includes transmitting one or more of the group of: a control element type, a control element location, a control element identifier, and a remote user identifier (¶ 9: “receiving, from the server device, a base image of the remote GUI and user interface (UI) metadata describing a GUI element in the remote GUI. The method further includes generating, at the client device, a native GUI element to be displayed on the touch screen according to the received UI metadata. The native GUI element corresponds to the GUI element in the remote GUI”; claim 6: “receiving, at the client device, a touch input through the local GUI; and responsive to determining that the native GUI element has been manipulated through the received input, transmitting, to the server device, information indicating that the corresponding GUI element in the remote GUI has been manipulated at the client device”).
With respect to claim 15:
Beveridge teaches wherein the control element input instruction is transmitted with a returned original image and/or map to verify that the application user interface at the host computer system is still current (¶ 33: “UIV client 202 is configured to construct and display a “native” UI element or widget having the same functionality and information as a corresponding UI element or widget on the remote desktop based on UI metadata 220 received from UIV agent 204. In one embodiment, UIV client 202 may generate a native, “touch-and-gesture”-style GUI element 262 that corresponds to “point-and-click”-style UI element 254 based on UI metadata 220 provided by interface interaction API 208”; ¶ 50: “UV client 504 may determine a UI input event 230 based on intermediate GUI elements 518 (similar to native GUI elements 262) on client GUI 512. For example, UIV client 504 may determine that the command text “File New” corresponds to intermediate GUI elements 518 (shown as a “File” menu, and a “New” menu-item) currently rendered in client GUI 512”).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Beveridge in view of Dawson, and further in view of Kim (US 2008/0174561 A1).
With respect to claim 13:
Beveridge in view of Dawson does not explicitly teach wherein receiving the control element input instruction includes: displaying an instruction template for the type of control element identified; receiving the input instructing in the instruction template; and creating the control element input instruction.
Kim teaches wherein receiving the control element input instruction includes: displaying an instruction template for the type of control element identified; receiving the input instructing in the instruction template; and creating the control element input instruction (fig. 10c, ¶ 103: “the control unit 220 may display a pop up window 1030 to guide the user to an area to be touched for touch input. The control unit 220 may display the pop up window 1030 to have content, such as “TOUCH HERE”, as shown in FIG. 10 c. Therefore, the user can touch the pop up window 1030 at the screen for inputting the recipient number, and accordingly the control unit 220 activates the recipient number input window 1040, as shown in FIG. 10 d”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Beveridge and Dawson with those of Kim in order for easy input of information including character inputs (Kim, ¶ 5) and for displaying an instruction prompt during the input mode to provide user guidance (Kim, ¶ 12).

Response to Arguments
Applicant's arguments filed 07/01/2020  have been fully considered but they are not persuasive. 
Applicant argues elements of claim 17 were not disclosed, since there is no claim 17, the examiner is interpreting the argument is directed toward claim 1.
Applicant argues Dawson does not disclose a confirmation input that is used to enable the instruction from the remote system to be entered into the application of the host system.
In response to applicant’s argument, Dawson discloses confirmation inputs displaying the phrases to indicate unlocked access to the remote system (col. 8, ll. 15-55).

Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASTEWAY GATTEW whose telephone number is (571) 272-5239.  The examiner can normally be reached on M-F 9:00 AM – 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/HAOSHIAN SHIH/Primary Examiner, Art Unit 2173